Case 9:20-bk-10254-MB   Doc 4 Filed 02/20/20 Entered 02/20/20 12:16:18   Desc
                        Main Document     Page 1 of 8
Case 9:20-bk-10254-MB   Doc 4 Filed 02/20/20 Entered 02/20/20 12:16:18   Desc
                        Main Document     Page 2 of 8
Case 9:20-bk-10254-MB   Doc 4 Filed 02/20/20 Entered 02/20/20 12:16:18   Desc
                        Main Document     Page 3 of 8
Case 9:20-bk-10254-MB   Doc 4 Filed 02/20/20 Entered 02/20/20 12:16:18   Desc
                        Main Document     Page 4 of 8
Case 9:20-bk-10254-MB   Doc 4 Filed 02/20/20 Entered 02/20/20 12:16:18   Desc
                        Main Document     Page 5 of 8
Case 9:20-bk-10254-MB   Doc 4 Filed 02/20/20 Entered 02/20/20 12:16:18   Desc
                        Main Document     Page 6 of 8
Case 9:20-bk-10254-MB   Doc 4 Filed 02/20/20 Entered 02/20/20 12:16:18   Desc
                        Main Document     Page 7 of 8
Case 9:20-bk-10254-MB   Doc 4 Filed 02/20/20 Entered 02/20/20 12:16:18   Desc
                        Main Document     Page 8 of 8
